                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                     Court Minutes and Order
HEARING DATE: 11/18/2020
JUDGE:        Brett H. Ludwig
CASE NO.:     18-cv-1839 -bhl
CASE NAME:    Delices v. Board of Regents et al
MATTER:       Status Conference
APPEARANCES:  Patrick Delices, Pro se Plaintiff
              Jeffery A Simcox, Attorney for Defendant
TIME:         10:02 a.m. – 10:54 a.m.
COURTROOM DEPUTY: Melissa P.
              AUDIO OF THIS HEARING IS AT ECF NO. 44


       The parties reported on the status of the case and their opinions as to how the case should
proceed. The Court ruled on three pending motions: (1) plaintiff’s motion to appoint counsel
(ECF No. 39), (2) plaintiff’s motions to strike, (ECF Nos. 28, 30) and (3) defendant’s motion to
dismiss/motion for a more definite statement, (ECF No. 25). The Court will issue a separate
scheduling order adopting the deadlines proposed during the hearing. The Court reminded and
encouraged the parties to try to settle their disputes.

                             Plaintiff’s Motion to Appoint Counsel

        The Court explained to plaintiff that he does not have the right to have counsel appointed
to represent him in this civil case. At best, the Court has the power to request or recruit a private
lawyer to represent the plaintiff on a pro bono basis, but only if certain conditions are satisfied.
The Court found that plaintiff has made efforts to hire counsel himself, but that, given the
plaintiff’s education level and the complexity of the issues, the plaintiff appears competent to
handle this case. Accordingly, the Court will deny plaintiff’s motion to appoint counsel. The
Court encouraged the plaintiff to continue his efforts to retain a lawyer to represent him.

                                       Plaintiff’s Motion to Strike

       Because the Court previously granted the defendants’ motion for an extension of time,
(ECF Nos. 37, 38), the Court will deny as moot plaintiff’s motions to strike. Defendants’
answer, (ECF No. 24), and motion to dismiss, (ECF No. 25), are deemed timely filed and served.

               Defendants’ Motions to Dismiss and/or For a More Definite Statement

        Counsel for defendants confirmed they do not seek the dismissal of Counts 1-3 and
consider those counts properly plead against the University of Wisconsin Board of Regents. The
Court agreed with defendant that University of Wisconsin – Milwaukee is not an entity subject to
suit under Wisconsin Law and therefore granted defendants’ motion to dismiss all claims
asserted against the University of Wisconsin – Milwaukee. See Griffin v. UW System Board of



          Case 2:18-cv-01839-BHL Filed 11/19/20 Page 1 of 2 Document 45
Regents, 2019 WL 5218980, at *2 (W.D. Wis. 2019). The Court also agreed with the defendants
that Title VI of the Civil Rights Act does not provide for relief against individuals, and therefore
granted the motion to dismiss all claims under Title VI against individual defendants. The Court
ruled that it would read the pro se plaintiff’s complaint broadly, see Perez v. Fenoglio, 792 F.3d
768, 776 (7th Cir. 2015) (citing Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011)), and allow
him to continue Counts 4-7 as claims against the University of Wisconsin Board of Regents,
which is a proper defendant. Finally, the Court ruled that defendants are entitled to a more
definite and concise statement of plaintiff’s claims in counts 8-14. As to those claims, if the
plaintiff wishes to pursue them, he must file a more concise complaint and specifically allege
how any particular defendant violated his rights under the legal theory presented under each such
count. Plaintiff has until January 4, 2021 to file an amended complaint. Plaintiff is under no
obligation to file any amended pleading and if he does not the case will simply proceed on
Counts 1-7 against the Board of Regents.

       IT IS HEREBY ORDERED that, for the reasons stated on the record, plaintiff’s motion
to appoint counsel, (ECF No. 39), is DENIED.

        IT IS FURTHER ORDERED that, for the reasons stated on the record, plaintiff’s motion
to strike and amended motion to strike, (ECF Nos. 28, 30), are DENIED AS MOOT.

        IT IS FURTHER ORDERED that defendants’ motion to dismiss, (ECF No. 25), is
GRANTED IN PART AND DENIED IN PART. Specifically, for the reasons stated on the
record, the Court GRANTS defendant’s motion to dismiss the University of Wisconsin –
Milwaukee as a defendant. The Court also GRANTS the defendant’s motion to dismiss, in their
individual capacities, Defendants Sommers, Wilson, Britz, and Gajdardziska-Josifovska. The
Court also GRANTS the defendant’s motion for a more definite statement regarding counts 8-
14. The Court DENIES the defendant’s motion to dismiss counts 4-7, and those claims remain
pending against the Board of Regents.

        IT IS FURTHER ORDERED that plaintiff must submit a more definite statement with
respect to Counts 8-14 of his complaint by January 4, 2021. If plaintiff chooses not to submit a
more definite statement with respect to Counts 8-14, the Court will dismiss those claims.

       Dated at Milwaukee, Wisconsin on November 19, 2020.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:18-cv-01839-BHL Filed 11/19/20 Page 2 of 2 Document 45
